COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                           (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                       November 7, 2019

        Todd A. Durden                                  Robert T. Bass
        501 S. Ann St.                                  Allison, Bass & Magee, L.L.P.
        P.O. Box 365                                    402 West 12th Street
        Brackettville, TX 78832                         Austin, TX 78701
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        Sid L. Harle                                    Stacey M. Soule
        C/O Criminal District Court                     State Office of Prosecuting
        Administrator                                   Attorney
        Cadena-Reeves Justice Center                    P.O. Box 13046
        300 Dolorosa, Suite 4076                        Capitol Station
        San Antonio, TX 78205                           Austin, TX 78711
                                                        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-19-00776-CV
               Trial Court Case Number:      4845, 4863, 4866
               Style: In re State of Texas, ex. rel. Todd A. "Tadeo" Durden, County
               Attorney


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             Michael A. Cruz,
                                                             Clerk of Court

                                                             _____________________________
                                                             Monica Rivera
                                                             Deputy Clerk, Ext. 53855




        cc: Ricardo Alvarado (DELIVERED VIA E-MAIL)
                                Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 7, 2019

                                            No. 04-19-00776-CV

           IN RE STATE OF TEXAS, ex. rel. Todd A. “Tadeo” Durden, County Attorney

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

        On November 4, 2019, relator filed a petition for writ of mandamus complaining of the
trial court’s July 10, 2019 “Citation to Todd A. Durden to Appear and Show Authority, . . . and
for Consideration of Sanctions, . . . and Order of Protection” (the “Citation”). The Citation
stated a hearing would be held on July 31, 2019 at which time Mr. Durden was to appear and
show the basis of his authority to bring underlying civil suits. The order also stayed the
production of any transcripts at Kinney County’s expense pending the trial court’s ruling on Mr.
Durden’s capacity to bring the litigation. According to relator, no hearing was held and the case
was assigned to the Honorable Sid Harle.

        On October 4, 2019, Judge Harle conducted a hearing on a motion to dismiss and for
final summary judgment filed by the defendants. On October 8, 2019, the trial court signed an
“Order Granting [Defendants’] Motion to Dismiss and for Final Summary Judgment and
Denying [Plaintiff’s, the relator here] Motion for Partial Summary Judgment.” In the order, the
trial court found Mr. Durden, “in his official capacity as County Attorney of Kinney County,
Texas, has no legal standing or capacity to initiate civil litigation in the absence of clear and
unambiguous statutory authority . . . .” The order also states as follows:

                   As for the determination of allocation of costs, both parties have requested
           Court Costs. The case being resolved substantially in favor of the Defendant, the
           Court orders Plaintiff [relator], personally and individually, to pay all costs of
           court, including the cost of any transcripts, filing fees or service fees associated
           with this litigation.




1
 This proceeding arises out of Cause No. 4845, 4863, 4866, styled The State of Texas, ex. rel. Todd A. Durden, in
His Official Capacity as County Attorney v. James T. "Tully" Shahan, in His Official Capacity as County Judge; et
al., pending in the 63rd Judicial District Court, Kinney County, Texas, the Honorable Sid L. Harle presiding.
        This order is the subject of two appeals pending before this court. Because it appears the
trial court’s October 8, 2019 order moots the complaint raised in this original proceeding, relator
is hereby ORDERED to show cause in writing no later than November 18, 2019 why this
original proceeding should not be dismissed as moot. If relator does not timely respond, this
original proceeding will be dismissed as moot.

       It is so ORDERED on November 7, 2019.



                                                                       PER CURIAM




       ATTESTED TO: _________________________
                    Michael A. Cruz,
                    Clerk of Court